Title: Memorandum on Cabinet Meeting, 27 June 1814
From: Madison, James
To: 


        
          June 27. 1814.
        
        In consequence of the letter from Messrs. Bayard & Gallatin of May 6 or 7. and of other accts. from Europe, as to the ascendancy & views of G.B and the dispositions of the Great Contl. powers, the prec[e]ding Question No. 2. was put to the Cabinet, and agreed to by Monroe Campbell, Armstrong & Jones; Rush being absent: our Ministers to be instructed, besides trying the other conditions to make a previous trial, to insert or annex some declaration or protest, agst. any inference from the silence of the Treaty on the subject of impressment, that the British claim was admitted or that of the U.S. abandoned.
      